Citation Nr: 0502327	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-43 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left optic nerve 
coloboma with amblyopia.

2.  Entitlement to an increased initial disability rating for 
degenerative disc disease, of the cervical spine, currently 
evaluated as 20 percent disabling. 

3.  Entitlement to an increased initial disability rating for 
Reiter's syndrome, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
degenerative joint disease, L1 through L5-S1, with Schmorl's 
nodes, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
allergic rhinitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION


The veteran had active service from May 1978 to March 1983 
and from March 1984 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to an increased disability rating 
for degenerative joint disease, L1 through L5-S1, with 
Schmorl's nodes, currently evaluated as 10 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of record of that the 
veteran's pre-existing eye disability was aggravated by 
service.

3.  The veteran's degenerative disc disease, of the cervical 
spine, is productive of no more than moderate limitation of 
motion and no more than moderate attacks, recurring; forward 
flexion is not limited to 30 degrees or less, and there have 
been no incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

4.  The veteran's Reiter's syndrome is manifested by left eye 
scleritis, as well as iritis; pain in both sacroiliac joints, 
feet and hands; bilateral foot/toe pain; and some 
photosensitivity in the left eye, as well as some mild 
discomfort.  The veteran has also suffered from balanitis and 
urethritis.

5.  The veteran's allergic rhinitis is manifested by 
occasional congestion without nasal polyps, obstruction of 
nasal passages, and/or periods of incapacitation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left optic nerve 
coloboma with amblyopia have not been met.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R.       §§ 3.303, 
3.304, 3.306 (2004).

2.  The criteria for an initial disability rating in excess 
of 20 for degenerative disc disease, cervical spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 
(2002); C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2004).

3.  The criteria for an initial disability rating in excess 
of 10 percent for Reiter's syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.88b, Diagnostic Code 6350 (2002).

4.  The criteria for an increased evaluation in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 6501 
(as in effect prior to October 7, 1996), and 6522, (as in 
effect from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 1996 rating decision, an August 1996 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in February 1997, January 2003 and 
August 2004 that discussed the pertinent evidence, and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In addition, in an October 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in October 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in October 1995.  
Thereafter, the RO issued a rating decision in May 1996.  In 
October 2002, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in October 2001 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in October 2002 and again in 
August 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).


Analysis

I. SERVICE CONNECTION
1.  Entitlement to service connection for left optic nerve 
coloboma with amblyopia.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case service medical records reveal, in particular 
the April 1978 enlistment examination that the veteran had 
left eye surgery at age 5.  The veteran submitted his claim 
for service connection in October 1995.  The veteran 
presented for a January 1996 visual examination.  Visual 
acuity without correction was 20/20 in the right eye and 
20/60 in the left eye.  The examiner was unable to improve 
the veteran's visual acuity in the left eye with manifest 
refraction.  His pupils were 6mm. in both eyes and he did 
have a 2+ afferent pupillary defect on the left.  Extraocular 
muscles were full to ductions and inversions.  By Hirschberg 
he was about 15-30-diopter left to esotropia.  His slit lamp 
exam revealed a completely normal anterior segment in both 
eyes.  There were no signs of iris coloboma or iris lif or 
any other anterior segment coloboma.  On dilated funduscopic 
exam, he had a cup to disc ration of 0.2 in the right eye and 
a coloboma in the disc in the left eye.  Otherwise, he had 
normal macula, vessel and periphery in both eyes.  There were 
no signs of additional coloboma lesions along the inferior 
floor of the left posterior pole.  The examiner's diagnoses 
were optic nerve coloboma in the left eye; amblyopia of the 
left eye secondary to the optic nerve coloboma; and status 
post left lateral rectus recession in the left eye, most 
likely due to the amblyopia.

A May 1996 rating decision denied service connection for left 
optic nerve coloboma with amblyopia because the evidence 
showed that the veteran's condition existed prior to service 
and there was no evidence that the condition had permanently 
worsened as a result of service.  The veteran presented a 
timely notice of disagreement and perfected his appeal in 
August 1996.  

The veteran presented for a March 2000 VA eye examination.  
Uncorrected visual acuity was 20/20 in the right and 20/30- 
in the left.  Refraction was unable to improve visual acuity 
in his left eye.  Intraocular pressures were 6 on the right 
and 7 on the left.  Pupil function was 4mm., 2+ reactive.  
There was an afferent pupillary defect present in the left 
eye.  Fields were full to finger counting in each eye and 
motility showed full ductions and versions and a small left 
exotropia was present.  On slit-lamp exam, lids and lashes 
were normal.  Conjunctivae were white and quiet.  Corneas 
were clear and anterior chambers were deep and quiet.  There 
were no signs of posterior synechiae present and lenses were 
clear in each eye.  Dilated fundus examination showed an 
optic nerve coloboma in his left eye.  Maculae were clear in 
each eye and there were no signs of retinal detachment, 
tears, or holes present.  The examiner's impressions were 
history of Reiter's syndrome; history of recurrent iritis 
secondary to Reiter's syndrome, the veteran at that time had 
no signs of uveitis on his current ocular therapy of one drop 
of PRED Forte every other day in each eye; optic nerve 
coloboma in the left eye, vision was correctable to 20/30; 
and left exotropia status post strabismus surgery at age 5.  

In January 2001 the claims folder was submitted for a chart 
review, no examination was conducted.  The examiner asserted 
that the oldest examination of record was from March 15, 1979 
.  At that time, the veteran had visual acuity in the right 
eye of 20/25 and in the left eye of 20/30.  It was noted that 
the veteran had a disc anomaly in the left eye of the optic 
nerve, which felt to possibly be a pit or a coloboma.  He was 
also noted to have an exophoria of approximately 15 prism 
diopters, which did breakdown.  The second eye examination in 
1985 also noted a cup-to-disc ratio of approximately 0.8 x 
0.8 in the left eye.  There were pictures taken on March 12, 
1991, which showed peripapillary atrophy around the left 
optic nerve, the proximally 0.8 x 0.8 cup-to-disc ratio with 
questionable myoglial tissue overlying the nerve.  First 
documented notation of Reiter's syndrome in the chart 
appeared to be in 1992 and appeared to have ocular 
manifestations.  The examiner also reviewed the 
aforementioned VA examinations.  The examiner also noticed 
that the veteran had an optic nerve coloboma.  The examiner 
assessed that the veteran had a history of congenital 
strabismus for which he had a left lateral rectus resection 
at the age of five.  Additionally, the medical record 
consistently showed documentation of him having an optic 
nerve defect consistent with a coloboma and to the best of 
the examiner's knowledge it has been unchanged in size.  The 
examiner did note that the only pictures available were the 
ones taken in 1985.  There was no documented evidence of an 
objective visual field done.  The examiner concluded "his 
visual acuity has been maintained at approximately 20/30 
level from the time period of 1979 to the time period of year 
2000 based on the visual acuities and documented records. . 
.Based on my knowledge of optic nerve coloboma and 
strabismus, most likely Mr. [redacted] was born with an optic 
nerve defect consistent with a coloboma and secondary to 
that, he had a mild level of amblyopia as well as strabismus.  
Although it is unclear whether the strabismus is related or 
it is a separate issue in his case, both there is clearly 
documented evidence that he had these things before entry 
into the service."  The examiner also commented as to 
whether the veteran's condition worsened during his 17 years 
of service and based on the visual acuity he asserted that 
the condition appeared to have been stable.  Although he was 
unable to assess this based on the appearance of discs or 
changes in visual fields, because there were no such records 
available, he asserted that in general, "it is very unlikely 
that his field or visual acuity has gotten worse during the 
service from his optic nerve coloboma because most colobomas 
tend to be congenital issue that tend to be stable over a 
period of time.  Similarly, his amblyopia once developed is 
likely to have been stable over the time and unlikely that it 
would have worsened during his time of service."

In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the 
condition.  The Board finds that complete review of the 
claims folder fails to reveal an aggravation or exacerbation 
of the veteran's left optic nerve coloboma with amblyopia.   
The October 1995 and March 2000 VA examination in addition to 
the January 2001 chart review have assessed that the 
veteran's condition has essentially remained stable from 
entry into service to the present time.  Absent evidence that 
the veteran's left optic nerve coloboma with amblyopia 
worsened due to service, the appeal must be denied.  The 
Board notes that, the presumption of soundness on entrance 
into active service is rebutted by clear an unmistakable 
evidence of preexisting condition.  Temporary or intermittent 
flare-ups during service of a preexisting disease or injury 
are not considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 38 
C.F.R. § 3.306(b) (2001).  The Board acknowledges that the 
veteran's argument that his left optic nerve coloboma with 
amblyopia has worsened due to his period of service.  
However, as a lay person, without medical training or 
knowledge, he is not competent to offer an opinion as to the 
aggravation the left optic nerve coloboma with amblyopia 
incurred.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Where the record establishes that a disease or 
injury did not undergo a permanent increase in disability 
during service, the presumption of aggravation provided for 
in 38 C.F.R. § 3.306(a), (b) does not apply.  Davis v. 
Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 2001); Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for left optic nerve coloboma with 
amblyopia.

II.  ENTILTMENT TO AN INCREASED INITIAL DISABILITY RATING

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Entitlement to an increased disability rating for 
degenerative disc disease, of the cervical spine, currently 
evaluated as 20 percent disabling.

A September 1988 rating decision denied service connection 
for cervical hypertrophy with congenital narrowing.  The 
veteran did not perfect his appeal in a timely manner.  
Accordingly, this decision is final.

The veteran submitted a claim to reopen in October 1995.  The 
veteran presented for a January 1996 VA joints examination.  
The veteran related that he had multiple back and neck 
injuries starting in 1979.  He had a diagnosis of 
degenerative disc disease and was status post removal of S1 
disc in August 1994.  The veteran described C4 to C6 fusion 
performed in October 1994 and March 1995.  Range of motion of 
the neck was flexion of 20 degrees; extension of 40 degrees; 
rotation of 55 degrees to the right and 45 degrees to the 
left; and lateral flexion of 50 degrees bilaterally.  All 
these movements were accompanied by pain on motion.  

The veteran also presented for a January 1996 VA spine 
examination.  Range of motion of the cervical spine was 
forward flexion of 45 degrees; extension to 30 degrees; 
rotation to 75 degrees bilaterally; and bending to 60 degrees 
bilaterally.  The neurologic exam showed motor function of 
5/5 throughout and sensory showed a patch decreased pinprick 
to the bilateral upper extremities.  Dermatomal reflexes were 
symmetric with downgoing toes bilaterally.  The examiner's 
assessment was that the veteran had degenerative disc disease 
in the cervical and lumbar spine and he has residual pain in 
the neck and low back with occasional radiation of the left 
upper and lower extremities.  Review of the x-rays showed a 
good fusion of the cervical spine.  Lower spine showed no 
evidence of spondylolisthesis or fracture or instability.  
There was no evidence of myelopathy or radiculopathy.  

A May 1996 rating decision granted service connection for 
degenerative disc disease of the cervical spine and assigned 
a 20 percent disability rating.  An evaluation of 30 percent 
was not warranted because there was no severe limitation of 
motion of the cervical spine, or moderate limitation of 
motion with demonstrable deformity of the vertebral body.  
The veteran presented a timely notice of disagreement and 
perfected his appeal in August 1996.  

The record also contains a November 1999 report of a periodic 
physical examination at the Naval Hospital.  The veteran's 
complaints were of chronic neck pain, status post anterior 
cervical discectomy and fusion, with instrumentation, levels 
C4-C5 and C5-C6, and right posterior laminoplasty and 
foraminotomy, C5-C6; and chronic low back pain, with history 
of Left S-1 radiculopathy, secondary to L5-S1 herniated 
nucleus pulposus, status post partial hemilaminectomy and 
discectomy.  Since retirement the veteran has complained of 
worsening symptoms.  He reported chronic neck pain and 
stiffness with chronic intermittent bilateral upper extremity 
pain and weakness.  His physical activities are severely 
limited due to his neck and back pain and accompanying 
radicular type symptoms.  He has occasional numbness and 
tingling in the ulnar digits, which has been attributed to 
cubital tunnel syndrome.  Range of motion of the neck was 
limited in forward flexion to approximately three 
fingerbreadths from chin to chest and limited in extension.  
He had near full rotation and lateral bending, but pain at 
extremes.  Neurological examination revealed normal muscular 
bulk and tone.  Motor strength was 5/5.  Sensation was intact 
and deep tendon reflexes were 2/2.  Radiographs of the 
cervical spine showed a well-incorporated fusion mass at C4-
C5 and C5-C6 levels, with ideal placement of hardware.  There 
was no evidence of lucency about the hardware.  There was 
also posterior hardware and right lateral mass at the same 
levels.  This was also in ideal position and without evidence 
of lucency.  The examiner summarized the veteran's condition 
as persistent neck pain and bilateral upper extremity 
weakness, without evidence of focal neurologic deficit.

The veteran also presented for a May 2004 VA spine 
examination. Cervical range of motion was flexion forward of 
20 degrees; extension of 40 degrees; left lateral flexion of 
25 degrees; right lateral flexion of 20 degrees; and 
bilateral lateral rotation of 50 degrees. He did have pain 
with some of the movements, particularly the right lateral 
flexion and rotation.  Neurological examination revealed 5/5 
strength.  There was normal sensation in the upper 
extremities.  A cervical spine MRI revealed  degenerative 
disc disease in the cervical spine, with disc bulging but no 
overt stenosis at any level.  The examiner's impression was 
"in terms of DeLuca-type assessment for his neck, veteran 
does demonstrate limitation of motion based on his past 
fusions which is of moderate degree and is exacerbated 
undoubtedly during time of pain."  He did not demonstrate 
significant muscle spasm, weakness or fatigability of the 
cervical spine.

The veteran's disability has been described for rating 
purposes by the RO as cervical spine degenerative disc 
disease.  The RO has assigned a 20 percent rating under Codes 
5290 and 5293.  Rating criteria for disabilities of the spine 
were changed during the course of the appeal.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) and 68 Fed. Reg. 51454-
51458 (August 27, 2003).  The Board will consider the 
criteria in effect when the veteran's claim was filed as well 
as current criteria to the extent that effective date 
provisions allow.

Under the Diagnostic Code 5290 which in effect prior to 
September 26, 2003, limitation of motion of the cervical 
spine was rated as follows:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under Code 5293 as in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Due to changes in regulations during the pendency of this 
appeal the Board must first evaluate the veteran's condition 
from the initiation of the claim to September 23, 2002.  
Review of the above evidence clearly shows some impairment 
due to cervical spine disability.  The Board notes that the 
veteran's limitation of motion has essentially been the same 
throughout the appeals period.  In January 1996 cervical 
range of motion was flexion forward of 20 degrees; extension 
of 40 degrees; bilateral lateral flexion of 50 degrees; and 
right lateral rotation of 55 degrees and left lateral 
rotation of 45 degrees.  In May 2004 cervical range of motion 
was flexion forward of 20 degrees; extension of 40 degrees; 
left lateral flexion of 25 degrees; right lateral flexion of 
20 degrees; and bilateral lateral rotation of 50 degrees.  In 
this regard, the Board notes that normal range of motion of 
the cervical spine is to 45 degrees flexion, 45 degrees 
extension, 45 degrees both right and left lateral flexion and 
80 degrees right and left rotation.  38 C.F.R. § 4.71a, Plate 
V (2004).  The Board believes that a liberal reading of the 
medical evidence persuasively shows that the disability has 
been essential moderate in severity under the limitation of 
motion criteria so as to warrant a 20 percent rating.  
Moreover, the Board finds it pertinent that the May 2004 
examiner characterized the veteran's limitation of motion as 
of moderate degree.

Resolving all reasonable doubt in the veteran's favor, the 
Board believes that the evidence show a disability picture 
which more nearly approximates moderate limitation of motion 
and moderate disc disease.  Under the prior versions of Codes 
5290 and 5293, a 20 percent rating is warranted.  Moreover, 
the Board further finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent under any applicable criteria during any time period 
considered by the appeal.  The range of motion of the 
cervical spine has not been shown to be more than moderate.  
A rating in excess of 20 percent under the prior version of 
Code 5290 is therefore not warranted.  Likewise, there is no 
persuasive evidence of severe disc syndrome, recurring 
attacks, with intermittent relief so as to warrant a rating 
in excess of 20 percent under the prior version of Code 5293.  

Looking to the current criteria, there is no evidence of 
unfavorable ankylosis of the entire spine, thereby warranting 
a 100 percent disability rating, or of unfavorable ankylosis 
of the entire cervical spine, thereby warranting a 40 percent 
disability rating.  Additionally, there is no evidence that 
forward flexion of the cervical spine is 15 degrees or less, 
or of favorable ankylosis of the entire cervical spine.  The 
Board notes that there is evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, thereby warranting  a 20 percent disability 
rating.  VA examinations in January 1996 and May 2004 have 
ascertained that the veteran's cervical range of motion of 
flexion is 20 degrees.  Finally, there has also been no 
showing of incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  The criteria for a rating in excess of 20 percent 
under the new general rating criteria for disabilities of the 
spine have therefore not been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

3.  Entitlement to an increased initial disability rating for 
Reiter's syndrome, currently evaluated as 10 percent 
disabling.

The appellant's diagnosed Reiter's syndrome is rated 
noncompensably under Diagnostic Code (DC) 6399-6350.  
Reiter's syndrome does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2004).  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all unlisted 
conditions.  38 C.F.R. § 4.27.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  Id.  Therefore, his 
service-connected Reiter's syndrome is rated according to the 
analogous condition of lupus erythematosus under DC 6350.

The veteran presented for a January 1996 VA joints 
examination.  The examiner related that the veteran had a 
history of Reiter's syndrome, which developed in April 1992.  
Initially the symptoms were a right first toe dactylitis; 
bilateral elbow tendonitis; skin rash and balanitis.  About  
a year later he developed conjunctivitis and uveitis.  He was 
diagnosed with Reiter's syndrome in September 1992.  The 
veteran's last flare-up was on January 5, 1996.  From a 
period from 1992 to 1994 the veteran had a constant period of 
active disease including dactylitis in his bilateral great 
toes, swelling of his left ankle and bilateral knees, as well 
as a rash on his chest.  Objective findings were that he had 
no skin rashes at the time of examination.  There was no 
evidence of mouth ulcers and no uveitis or conjunctivitis.  
He denied any urethritis and he had no evidence of balanitis.  
He was very tender on palpation of bilateral epicondyles at 
the point of insertion of the Achilles tendons on his 
bilateral heels.  He had no evidence of active synovitis or 
joint effusion.  The examiner's impression was that the 
veteran was in remission, but in his bone scan, he showed 
evidence of active disease in the areas of the right SI joint 
and the right toe.  Comparison to the prior bone scan in 
November 1994 showed a difference in activity, which is 
characteristic of the disease.  In an addendum the examiner 
asserted that review of the laboratory and x-rays workup 
revealed no radiologic changes consistent with Reiter's 
syndrome, built the bone scan showed activity of the right SI 
joint and right toe.  The sedimentation rate was normal.  
These results are consistent with Reiter's syndrome in 
remission.

A May 1996 rating decision granted service connection for 
Reiter's syndrome and evaluated it as 10 percent disabling.  
Although the veteran at that time was asymptomatic a 10 
percent disability rating was warranted based on activity 
during the preceding two years.  A higher evaluation of 30 
percent was not warranted because there was no evidence of 
exacerbations of a week or more two or three times a year, or 
symptomatology productive of moderate impairment of health.  
The veteran presented a timely notice of disagreement and 
perfected his appeal in August 1996.  

Also of record are reports of periodic physical examinations 
from the Naval Hospital.  The June 1998 examiner related that 
since May 1996 the veteran has had no major flares of his 
disease; however, his course has waxed and waned, with three 
to five semi-major flare-ups a year.  When they do flare the 
intensity is such that he becomes temporarily disabled.  The 
veteran's subjective complaints were arthralgias, mainly in 
the first metatarsophalangeal joints and in the plantar 
fascia.  The veteran continued to have worsening of his 
original presenting complaints, conjunctivitis, urethritis, 
and dermatitis (manifested as circinate balanitis).  Physical 
examination was within normal limits.  Erythrocyte 
sedimentation rate was 6.  White blood cell count was 5.64, 
hemoglobin was 13.4, and platelet count was 269,000.  
Urinalysis was unremarkable.  The examiner summarized the 
veteran's condition as controlled, but unremitting, Reiter's 
syndrome.  The veteran was limited in that his condition had 
not completely remitted, thus he was prone to exacerbations 
that make him temporarily disabled and thus nondeployable.  

The veteran presented for May 2001 VA joints examination.  
Subjective complaints were pain in his feet, left hip, and 
left sacroiliac joint, as well as severe conjunctivitis over 
the past year.  He has also had episodes of urethritis and 
balanitis approximately two times per year.  It affects his 
daily life in that through poor sleep and missing two to 
three days of work per month due to a flare up of his 
iritis/conjunctivitis, making it very difficult for him to 
see his computer screen.  He also has problems sitting at his 
desk for long periods of time due to pain in his joints.  The 
examiner assessed that the condition severely affects the 
veteran's ability to work because he has trouble sitting at a 
computer for too long and misses number of days of work per 
week, due to the visual problem secondary to the iritis 
making it impossible to spend significant amount of time, 
staring at the computer.  

The veteran underwent a June 2004 infectious, immune and 
nutritional disabilities VA examination.  The veteran related 
that his flare-ups occur approximately once a month and are 
induced by stress.  He notes significant symptoms in the 
morning, which impair and adversely affect his quality of 
life.  The symptoms on occasion last one week.  He especially 
noted difficulty with left eye scleritis, as well as iritis.  
He also noted significant pain in both sacroiliac joints, 
feet and hands.  Between flare ups the veteran stated that 
his health goes up to an improved baseline with fatigue.  He 
also noted some photosensitivity in the left eye as well as 
some mild discomfort.  He also stated bilateral foot/toe 
pain.  His last episode of balanitis was approximately two 
years ago and he usually suffers from urethritis two to three 
times a year.  There was no evidence of malnutrition or 
vitamin deficiency on examination.  HEENT examination 
revealed mild irritation at the left eye with conjunctival 
erythema present.  Oropharynx was clear without ulceration.  
Lungs were clear to auscultation bilaterally.  There was a 
mild erythematous rash on both feet with subjective 
complaints of extreme pain with range of motion of all toes.  
There was no evidence of synovitis  upon examination of the 
hands or feet.  The veteran had intact range of motion.  He 
did describe significant discomfort on palpation of the 
sacroiliac joints.  There was evidence of limitation of range 
of motion at the waist due to chronic low back pain.  The 
assessment was history of Reiter's with continued significant 
flare ups with specifically left eye iritis, bilateral 
sacroiliac joint pain, pain in both feet and hands, recent 
history of balanitis approximately two years ago, last 
episode and common flares of urethritis.  The veteran had no 
significant mouth ulceration on examination, but did complain 
of mouth ulcers occurring with episodes of stress.  The 
veteran did have limitation in range of motion given chronic 
low back pain, which in the examiner's opinion was related to 
Reiter's disease.  

Under Diagnostic Code 6350, governing systemic lupus 
erythematosus, (disseminated), a 10 percent rating is 
assigned for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating is 
assigned for exacerbations lasting a week or more, 2 or 3 
times per year; and a 100 percent rating is assigned for 
acute manifestations with frequent exacerbations, producing 
severe impairment of health.

The Board has reviewed the entire record and finds that there 
is no evidence that he has had exacerbations of his service 
connected Reiter's syndrome lasting a week or more, two or 
three times per year, to warrant a 60 percent disability.  
His last episode of balanitis was approximately two years 
ago.  Although the veteran reports that he usually suffers 
from urethritis two to three times a year, there is no such 
evidence of record.  Therefore, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for Reiter's syndrome.

4.  Entitlement to an increased disability rating for 
allergic rhinitis, currently evaluated as 10 percent 
disabling.  

A September 1988 rating decision granted service connection 
for allergic rhinitis, and evaluated it as 10 percent 
disabling from March 1988.  The veteran did not present a 
notice of disagreement with this rating decision.  
Accordingly, this decision is final.

The veteran submitted a claim for an increased disability 
rating in October 1995.  The veteran presented for a January 
1996 VA nose and sinuses examination.  Examination results 
revealed a normal external nose and nasal vestibule.  The 
veteran did have boggy turbinates with crusting in both nasal 
cavities and right missal turbinate was enlarged.  The middle 
meatus was open bilaterally and there was no purulence.  Oral 
cavity and oropharynx were negative and the tympanic 
membranes were normal.  The examiner's assessment was 
allergic rhinitis and that it was a functional impairment for 
the veteran not a cosmetic one.  

A May 1996 rating decision continued the 10 percent 
disability evaluation for allergic rhinitis.  A higher 
evaluation of 30 percent disabling was not warranted because 
the evidence did not show moderate crusting and ozena with 
atrophic changes. The veteran presented a timely notice of 
disagreement and perfected his appeal in August 1996.  

The veteran presented for a September 2000 VA nose, sinus, 
larynx, and pharynx examination.  Physical examination 
revealed normal tympanic membranes bilaterally, without any 
evidence of middle ear disease, perforations, discharge or 
effusion.  Nasal examination revealed a right septal 
deviation with some excoriation of the anterior septum and 
inferior turbinate and mucco-purulence.  The middle meatus 
did not demonstrate any polyps or muco-purulence.  The left 
nasal cavity appeared clear with clear ethmoids, the 
maxillary os could not be evaluated.  Previous endoscopy 
performed in ENT clinic revealed a stenotic maxillary os on 
the left, and non-visualized middle meatus on the right, 
secondary to septal deviation.  Oral cavity and oropharyngeal 
examinations were unremarkable without any significant 
oropharyngeal drainage.  Cervical examination showed no 
lymphadenopathy or masses.  The examiner's diagnoses were 
allergic rhinitis and chronic sinusitis.  

The veteran presented for a July 2004 nose, sinus, larynx and 
pharynx VA examination.  Cranial nerves II through XII were 
intact including facial nerve intact and symmetric.  Tympanic 
membranes were intact bilaterally with good movement on 
pneumatic otoscopy. Anterior rhinoscopy revealed mucus 
crusting in the superior portion of the nasal cavity on the 
left, which was yellow to greenish in nature. On the right, 
there was crusting more anteriorly in the front part of the 
inferior turbinate, but no polyps are visualized within the 
nose.  Mucus was present, nasal passages were approximately 
50% patent bilaterally with fairly midline septum and 
moderate-sized turbinates.  There was no purulent discharge 
present.  The diagnosis was allergic rhinitis and recurrent 
sinusitis status post surgery time two.  The assessment was 
that the veteran definitely had allergies and continued to 
have symptoms and side effects from these.  He also had 
undergone two sinus surgeries for clearing out of his sinuses 
and continued to have recurrent acute sinus infections though 
they sounded like they cleared with time or symptomatic 
treatment.  "His allergies are just as likely as not related 
to any military service and his sinus surgeries likely 
improved his symptoms at that time although the patient 
continues to have symptomatology from his underlying 
condition."

The Board notes that VA amended the rating criteria for 
diseases of the nose, sinuses and throat during the pendency 
of the veteran's appeal.  See 38 C.F.R. 4.97 (2004).  
Therefore, before the effective date, the Board may apply 
only the previous versions of the rating criteria for each 
disorder.  Under the old criteria for rhinitis, contemplated 
under Diagnostic Code 6501, a 10 percent rating was assigned 
for rhinitis causing definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent rating 
applied where the evidence demonstrated moderate crusting and 
ozena and atrophic changes.  38 C.F.R. § 4.97, DC 6501 
(1995).

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under Diagnostic Code 6522.  Under the new criteria for 
allergic rhinitis, covered under Diagnostic Code 6522, a 10 
percent rating is warranted where there are no polyps, but 
there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability evaluation is for application where 
the evidence demonstrates polyps.  38 C.F.R. § 4.97 DC 6522 
(2003).

Upon review of the aforementioned medical evidence, the Board 
finds that the criteria for a disability rating for allergic 
rhinitis, in excess of 10 percent, have not been met.  The 
current medical evidence showed no crusting, ozena (atrophic 
rhinitis marked by a thick mucopurulent discharge, mucosal 
crusting, and fetor), or atrophic changes, so as to warrant a 
30 percent rating under the old rating criteria.  In 
addition, the allergic rhinitis has not resulted in polyps so 
as to warrant a 30 percent rating under the new rating 
criteria.  Accordingly, the Board concludes that the criteria 
for a rating in excess of 10 percent for allergic rhinitis 
are not met.


ORDER

Service connection for left optic nerve coloboma with 
amblyopia is denied.

An increased initial disability rating for degenerative disc 
disease, of the cervical spine, in excess of 20 percent is 
denied. 

An increased initial disability rating, in excess of 10 
percent, for Reiter's syndrome, is denied.

A disability rating for allergic rhinitis, in excess of 10 
percent, is denied.  


REMAND

The veteran seeks an increased disability rating for 
degenerative joint disease, L1 through L5-S1, with Schmorl's 
nodes, currently evaluated as 10 percent disabling

With respect to the VA's duty to assist, the Board notes that 
the veteran related during his May 2004 VA spine examination 
that he had experienced a flare up of his condition in April 
and that he was out of work for two because of the low back 
pain.  The Board finds that these records may be helpful in 
the adjudication of the veteran's claims.  Accordingly, under 
the VCAA, the VA should make reasonable efforts to secure 
these records.  38 U.S.C.A. § 5103A(a).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment, VA or private, he has 
received, specifically for his 
degenerative joint disease, L1 through 
L5-S1, with Schmorl's nodes, in 
particular any incapacitating episodes in 
April 2004.  All records so received 
should be associated with the claims 
folder.

3.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


